[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 99-2205

                      CHRISTINA TROISI,

                    Plaintiff, Appellant,

                              v.

       KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY
ADMINISTRATION,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                            Before

                     Lynch, Circuit Judge,
                Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.



     Nancy Lorenz, Taramattie Doucette and Greater Boston Legal
Services on brief for appellant.
     Donald K. Stern, United States Attorney, and Michael J.
Pineault, Assistant U.S. Attorney, on brief for appellee.




                       AUGUST 23, 2000
              Per Curiam.     Appellant Christina Troisi appeals

from    a    judgment   of   the   district   court   upholding   the

Commissioner's denial of social security disability benefits

("SSDI") and supplemental security benefits ("SSI").         Troisi

alleged an inability to engage in any "substantial gainful

activity" beginning in 1990 due to headaches, a depressive

disorder and a gender identity disorder.          She stated in her

application that she had worked full-time as a hairdresser

until 1990, and had continued to work at that trade, but on

a part-time basis, earning $90 per week, until shortly

before she filed her application for benefits on April 26,

1995.       Her last insured date was September 30, 1996.

              At the hearing before an ALJ in August, 1996,

Troisi acknowledged that by March or May, 1996, she had

resumed her part-time work as a hairdresser and was still so

employed for approximately three days per week, now earning

$18 per day.       The ALJ found that this work "probably" was

not at a substantial "gainful" level, so her application was

not disqualified at Step One of the familiar sequential

process.       See 20 C.F.R. §§ 404.1574(b), 416.974(b) (1997)

(defining "gainful" earnings); see also 20 C.F.R. § 1572
(providing that part-time work which involves significant

physical or mental activity is "substantial" work).

            At    the   hearing,    the   ALJ   heard    testimony     from

Troisi, a vocational expert, and a medical expert.                        The

record was held open for additional medical evidence.                 Based

on the entire record, the ALJ determined that despite her

mental impairments, Troisi retained a residual functional

capacity to work at a "substantial gainful" level as a

hairdresser and to make an adjustment to other work which

exists in significant numbers in the national economy.                    The

Appeals Council denied review.

            Upon a careful review of the record, we agree with

the district court that the ALJ's determination is supported

by substantial evidence.       Accordingly, we affirm adding only

the following in light of the arguments here.

            (1)    The ALJ did not "ignore" the second opinion

letter from Troisi's treating psychologist dated August 26,

1996, but fully summarized it in his report.                    The ALJ was

not required to chose between the psychologist's second

diagnosis of "major depression in partial remission" and the

examining    psychiatrist's        diagnosis    of   "dysthymia"      since

neither   doctor    described      an   impairment      which    "meets    or

equals" the severity        required for a finding of disability


                                    -3-
at Step Three.        The psychologist's opinion, that Troisi was

not ready to return to "full-time" work without risk to her

mental health, was not entitled to "controlling" weight

since it was inconsistent with other substantial evidence in

the   record    including        evidence   from   the    other   treating

sources.       See    20    C.F.R.   §   404.1527(d)(2).    Anyway,    the

question before the ALJ was whether, as defined in the

regulations,        Troisi's     impairments   precluded    "substantial

gainful work activity" for a continuous twelve-month period

and that question is reserved to the Commissioner.                 See 20

C.F.R. § 404.1527(e).

             (2)     The ALJ's finding that Troisi's "statements

about her impairments and their impact on her ability to

work are not entirely credible," is sufficiently explained

by the     ensuing discussion of the medical evidence in his

report and his comments at the hearing.                    A credibility

finding is entitled to deference especially where, as here,

it is consistent with substantial medical evidence.

              (3)            The ALJ's findings as to Troisi's non-

exertional limitations were specific and individualized and

did   fall     below       the   regulatory    standard    explained    in

Lancellotta v. Secretary of HHS, 806 F.2d 284, 285 (1st Cir.

1986). The hypothetical which the ALJ posed to the VE fairly


                                     -4-
summarized the limitations which were found to be credible

and supported by the medical evidence.

          (4)    The   parties    disagree        about   whether   the

psychologist's third opinion letter, dated March 26, 1997,

is a part of the record for purposes of judicial review.

The letter was offered to the Appeals Council as "new"

evidence, but the Appeals Council denied review.

          Troisi seeks a remand to the Commissioner for

further "evaluation," but we are not sure whether she means

to argue (1) that under 42 U.S.C. § 405(g), the letter is

"new" and "material" evidence and there was "good cause" for

the failure to incorporate it into the record "in a prior

proceeding," or (2) that the Appeals Council erred as a

matter of law by denying review under 20 C.F.R. §§ 404.976,

416.1476, because the letter was "new" and "material" to the

period "on or before" the ALJ's decision date, and/or (3)

that we should include the letter in our judicial review of

the entire record for "substantial evidence."                 As to the

last of the possible arguments, the circuits are split over

whether such "new evidence" is considered a part of the

administrative record for purposes of judicial review.

          However, here we need not reach the issue which has

divided   the   circuits.    Under     any   of    Troisi's    possible


                                 -5-
 arguments, we find that the psychologist's third opinion

 letter      cannot reasonably change the result.         The letter is

 dated six months after Troisi's insurance expired and two

 months after the ALJ's decision.                It "updates" Troisi's

 "mental      status   and    current   functioning,"     in     light   of

 intervening events and adds new diagnoses.                 It was too

 remote to be "material" to the SSDI issue of whether Troisi

 had acquired a defined disability prior to the expiration of

 her insurance.        Any retrospective inferences, even to the

 date of the ALJ's decision, are too attenuated to add weight

 to       Troisi's   claims   or   to   change    the   result    of     our

 "substantial evidence" review.1

               Affirmed.




      1
      In addition to the time line issue, we note that the
doctor's new diagnosis of "apparent" attention deficits and
"possible learning disabilities," would carry little or no
weight, especially since the doctor had "not been able to test
Ms. Troisi to determine the nature and/or level of her cognitive
deficits."   Other "new" diagnoses, or bases for the opinion
include, "lacking in job interview skills" and "lack of adequate
[employment] training," matters which are not entitled to weight
as "medical" opinion.

                                    -6-